DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Following response to arguments is based on Applicant’s arguments filed on 07 January 2022.

Terminal Disclaimer
The terminal disclaimers filed on 07 January 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 10,460,575 and 10,235,845 have been reviewed and are accepted. The terminal disclaimers have been recorded.

Regarding Previous Rejection Under 35 USC § 112
Previous rejection of claims 1-20 has been withdrawn in view of the amendment to the rejected claims.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record does not show or suggest the combination of the following limitations: “each switch of the plurality of switches electrically coupled to a corresponding pair of the plurality of electrical leads; a first receiver adapted to receive wireless signals from the patient support apparatus; a second receiver adapted to wirelessly receive mapping data from an off-board source indicating how the wireless signals received from the patient support apparatus are to be mapped to the plurality of electrical leads; configuration circuitry adapted to map the wireless signals received from the patient support apparatus to the plurality of electrical leads in accordance with the mapping data; and a controller adapted to use the mapping data to change a state of at least one of the plurality of switches from a normally open state to a closed state, or from a normally closed state to an open state, in response to the wireless signals from the patient support apparatus”.

Regarding claim 11, this claim is also allowed as it incorporates limitations similar to those set forth in independent claim 1.

It is the claim, taken as a whole, including the interrelationships and interconnections between the various claimed elements, that which make it allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

1.	Bly et al. US Patent Application Publication No. 2014/0325759 teaches adjustable bed.

2.	Dixon et al. US Patent Application Publication No. 2011/0234408 teaches body position monitoring system.

3.	Zerhusen et al. US Patent Application Publication No. 2009/0188731 teaches push handle with pivotable handle post.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708. The examiner can normally be reached 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 8, 2022
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633